Argued October 12, 1927.
Plaintiff walking eastward after dark on the north side of Wharton Street, while crossing Eleventh Street, was struck by a street car moving northward on Eleventh Street. She says she looked south before stepping into the cart way, and that then she saw an approaching street car which she thought was about a square away. She testified: "When I got to the first rail I stopped and looked, but could not see anything on account of the machines coming, and then I crossed over." She added that an automobile on her right was traveling eastward on Wharton Street, thus apparently shutting off her view of the approaching street car. Before she got across the track she was struck by the street car. It was contributory negligence to attempt to cross the tracks in such circumstances, and it is equally clear that if her view of the car which she knew was approaching was cut off by the automobile, the motorman's opportunity of seeing her was likewise cut off by the automobile; there is no evidence of negligence on the part of defendant. The non-suit was proper.
Judgment affirmed. *Page 195